 

Case 5:18-cv-00088-JKP Document 44 Filed 02/18/20 Page 1 of 26
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

DUCKHEE LEE, IRENE LEE, and

ADRIAN LEE, individually and on

behalf of the Estate of TUNGSOON LEE
Plaintiff,

NO.; 5:18-CV-00088-JKP

vy.

UNITED STATES OF AMERICA

GOD CGR CGD UG? TGR SOR 6? GOD Lon 6? 6D

Defendant.

GUARDIAN AD LITEM’S REPORT TO THE COURT REGARDING
PROPOSED SETTLEMENT FOR DUCKHFE LEE

TO THE HONORABLE JUDGE OF SAID COURT:

NOW COMES, Scott M. Bage, the Court Appointed Guardian Ad Litem for the Duckhee
Lee, in the above-entitled and numbered cause, and files this is Guardian Ad Litem’s Report to Court
Regarding Proposed Settlement for Duckhee Lee, and in support thereof shows:

I.
PROPOSED SETTLEMENT AGREEMENT

A. UNDERSIGNED ATTORNEY APPOINTED TO REPRESENT DUCKHEE LEE.
‘The undersigned attorney was appointed Guardian Ad Litem for Duckhee Lee, by Text Order signed
on or about, January 17, 2020, by the Honorable Jason K. Pulliam, in the above-entitled and
numbered cause,

B. PROPOSED SETTLEMENT AGREEMENT. The proposed settlement agreement is
between Plaintiffs and Defendant, United States of America. The Guardian Ad Litem has reviewed
the Proposed Stipulation for Compromise Settlement and Release of Federal Tort Claims Act Claims
Pursuant to 28 U.S.C. § 2677. The basis of this complaint arises out of an automobile accident that
occurred on or about October 6, 2016 in Kimble County, Texas. This case was brought under the
Federal Tort Claims Act for monetary damages sustained by Plaintiffs that occurred as a result of a
collision. Plaintiffs alleged that the collision was caused by the negligent operation of a vehicle
driven by a Sergeant in the United States Army, who was in the course and scope ofhis employment
thus making the proper defendant in the case, The United States of American under the FTCA. The
collision resulted in the wrongful death of Jungsoon Lee. Additionally, Duckhee Lee sustained
injuries of a serious and permanent physical and emotional nature. The complaint was brought by
Duckhee Lee, as husband of Jungsoon Lee, deceased for wrongful death damages and for his
personal injury damages. Irene Lee and Adrian Lee brought claims as the surviving adult children of
Jungsoon Lee and Adrian Lee brought the case on behalf of the Estate of Jungsoon Lee. As

1
described ARE PRUP, HECHD Mireltfiee ee Hus waNatted PHAGAHHRD inftHSs whRNAFill limit his
ability to take care of himself and he will require assistance on a consistent and increasing basis in
the future. The parties reached a resolution of the case for $8,750,000.00. As mandated by the
Federal Tort Claims Act, the 25% attorney’s fee is being taken by Plaintiffs counsel in the amount
of $2,187,500.00. The case expenses and medical expenses presently amount to approximately to
$250,000.00; however, there will be some minor additional expenses leading up to the final
settlemeni of the case that should not exceed $25,000.00 to $50,000.00. The clients as a family, have
reached an allocation agreement. Irene Lee will be allocated, after attorneys’ fees, expenses and
payment of medical bills the amount of $600,000.00. Adrian Lee will be allocated, after attorneys’
fees, expenses and payment of medical bills the amount of $600,000.00. There will be at least
$5,000,000.00 and probably more in funds to compensate and to take care of the future needs of
Duckhee Lee. The safest and best way to preserve the funds for the use and benefit of Duckhee Lee
is to create a Special Needs Support Trust under Chapter 142.001 et seq of the Texas Property Code.
David J. Reber of the Law Firm of Jordan, Monk, Reber, P.C., has been commissioned to draft the
Trust documents requiring the Court’s approval. As Guardian Ad Litem for Duckhee Lee, it is my
opinion that it is in the best interest of Duckhee Lee that the Trust be approved by the Court. The
proposed settlement agreement relative to a Texas Property Code Trust is as follows:

1, CREATION OF A TEXAS PROPERTY CODE CHAPTER 142 SPECIAL NEEDS
SUPPORT TRUST AGREEMENT WITH THE NET SETTLEMENT RECOVERY FOR
DUCKHEE LEE (Total cost $5,000,000.00 approximately).

1A. INFORMATION WITH REGARD TO COMPANY. The Owner of the Trust is
Capital First Trust Company. See Exhibit 1 attached and imcorporated herein. The Guardian Ad
Litem approves of the customary fees charged by Capital First Trust Company and would request
court approval. Capital First Trust Company utilizes Merrill Lynch for its investment portfolio which
is now wholly owned by Bank of American which is a publicly traded stock under the New York
Stock Exchange.

lb. PROPOSED TRUST AGREEMENT. See Exhibit 2 attached and incorporated herein.
The Guardian Ad Litem hereby approves of the form and substance of the Trust Agreement and
states that it is in the best interest of Duckhee Lee.

2. TOTAL SETTLEMENT FOR THE DUCKHEE LEE, The total settlement in this case
from Defendant, United States of America is $8,750,000.00. This Guardian Ad Litem was appointed
by agreement of the parties to review the settlement of Duckhee Lee, although no court has held that
he is not mentally competent nor has a legal guardianship been opened for him. When the Guardian
Ad Litem had an opportunity to visit with Mr. Lee and his son, Adrian Lee, by FaceTime Mr. Lee
appeared to understand the settlement and the Trust. He asked questions during the conversation and
I answered all of his questions. My perception is that Mr. Lee understands the terms of the settlement
and that his questions have been answered. Mr. Lee is in total control of his business affairs but does
receive regular assistance from his children, especially, his son, Adrian Lee. His children do assist in
the payments for his house and car. Mr. Lee receives social security disability, but it is only for
approximately $500.00 a month and he receives Medi-Cal. Duckhee Lee has been allocated
approximately 57% of the settlement proceeds which are reflected above in the initial deposited for
the Trust. The amount of case expenses to be reimbursed to Plaintiffs counsel as stated above is
totally in line for the cost of a FTCA claim and other expense including those associated with the
medical treatment of Duckhee Lee. After the subtraction of the Twenty-Five (25%) attorney’s fee,
being paid to Plaintiffs counsel in the amount of $2,187,500.00 and the subtraction of
approximately $250,000.00 for case expenses and medical expense although the numbers are subject

2
to some MBRF Chafee FERNRE 1a? sctlesiemamicttht, HER Reining On diMG Gt the lneP settlement
will be distributed by paying $600,000.00 to each adult child, Adrian Lee and Irene Lee and the
remaining amount which will exceed $5,000,000.00 wiil be placed in the Chapter 142 Special Needs
Support Trust for Duckhee Lee.

There are two liens that will be paid by the Plaintiffs for Duckhee Lee out of the settlement
proceeds. One lien is to the State of California for Medi-Cal. The original lien was for $59,221.87.
This amount was negotiation to payment of $44,416.41. The second lien is through the Texas AG’s
Office (CVSD). This is for the return of Mrs. Lee’s remains to California and the lien is in the -
amount of $3,261.85.

The Guardian Ad Litem believes that this allocation is in the best interest of the Duckhee Lee
and recommends to the Court that it be approved. The attorneys’ fees and expenses of Tom Jacob of
Whitehurst, Harkness, Brees, Cheng, Alsaffar, Higginbotham & Jacob P.L.L.C. and Guy Choate of
Webb, Stokes & Sparks, L.L.P. as stated herein is hereby approved by the Guardian Ad Litem in
accordance with Rule 1.04 of the Texas Disciplinary Rules of Professional Conduct and the FTCA.
The net settlement recovery of Duckhee Lee will be placed in the Trust as set out above.

I.
GUARDIAN AD LITEM’S RECOMMENDATION TO THE COURT

A. The matter addressed by this report is whether the proposed settlement is in the best
interest of the Duckhee Lee.

B. Based on the totality of circumstances, the undersigned Attomey is of the opinion that the
proposed settlement is in the best interest of the Duckhee Lee and recommends to the Court that it be
approved.

TI.
REASONS FOR GUARDIAN AD LITEM’S RECOMMENDATION
A. SOURCES EVALUATED.

In making the aforesaid recommendation, the undersigned Attorney has evaluated the
following:

() reviewed the issues of liability and affirmative defenses, damages (physical and mental
injuries, past, present and future) suffered by the Duckhee Lee and the proposed Trust plan
offered to the Duckhee Lee.

(2) reviewed the case file.

(3) reviewed and generated e-mail communications from the plaintiff's counsel and defense
counsel with regard to the settlement for the Duckhee Lee.

(4) conducted interviews with the following persons: (4) Attorney, Tom Jacob and Micheile
Cheng, (telephonic interview & e-mails); (ii) the Duckhee Lee and Adrian Lee, on February
11, 2020 via Facetime; discussions with various representatives of Capital First Trust
Company.

(5) reviewed email communications and plaintiffs’ pleading file.
 

Case 5:18-cv-00088-JKP Document 44 Filed 02/18/20 Page 4 of 26

(6) reviewed Stipulation for Compromise Settlement and Release of Federal Tort Claims Act
claims pursuant to 28 U.S.C. § 2677.

B. PLAINTIFF’S ALLEGATIONS.
1. OVERVIEW OF CASE.

(a) At the time of the occurrence in question, Duckhee Lee and Jungsoon Lee were husband
and wife. Adrian Lee and Irene Lee were the adult children of the marrage and there no other
children of the marriage.

(b) As set out in Plaintiff's Original Complaint and Amended Complaint, the plaintiffs’
allegations are that on or about October 6, 2016, Sgt. Andrew Mellick was driving east on TH 10
towards Junction, Texas and was under orders to return to Fort Sam Houston, Texas and was in the
course and scope of his employment with the United States Department of Army, which is an agency
of the United State of America who is the defendant in this case. When he allegedly fell asleep and
caused the collision in question with the plaintiff's vehicle. This collision resulted in the wrongful
death of Jungsoon Lee and severe and permanent injuries to Duckhee Lee.

This is a settlement of the Plaintiffs’ claims against the United States of America. The
Plaintiffs’ case against Defendant, United States of America, which is based on various legal
theories of negligence, resulting in the automobile accident, which is the subject matter of this case
and the claim and compliant is brought by Plaintiffs under the FTCA.

2. SETTLING DEFENDANT’S THEORY OF DEFENSE, (a) As set out in Settling
Defendant’s Original Answer, they generally denied all liability.

3. LITIGATION ACTIVITY.

This was a case that was vigorously defended by The United States of America and it required legal
services and extensive expenses for experts and prosecution of the case. Expenses were incurred by
Tom Jacob of Whiteburst, Harkness, Brees, Cheng, Alsaffar, Higginbotham & Jacob P.L.L.C. and
Guy Choate of Webb, Stokes & Sparks, L.L.P. When taking into account the factors set out in Rule
1.04 of the State Bar Rules (TDRPC) and the FTCA, the time and labor required and the difficulty of
the legal and factual questions involved and the skills necessary to handle such a case, the Guardian
Ad Litem believes that the 25% contingency fee agreement of Tom Jacob of Whitehurst, Harkness,
Brees, Cheng, Alsaffar, Higginbotham & Jacob P.L.L.C. and Guy Choate of Webb, Stokes &
Sparks, L.L.P., Duckhee Lee in this case, is appropriate and a fee customary charged in this locality
for similarly legal services. Under the applicable facts and law in the case, this settlement of this case
against Defendant, United States of America is appropriate for the amounts cited herein.

C. DAMAGES.
1, ACTUAL DAMAGES.

(a) At the time of the occurrence in question, Duckhee Lee and J ungsoon Lee, deceased were
married. This case was brought for damages under the FTCA for wrongful death and negligence
claims resulting in bodily injury damages. The Guardian Ad Litem has reviewed various Life Care
Plans and medical records regarding the condition of Duckhee Lee. There are only two liens known

4
Case 5:18-cv-00088-JKP Document 44 Filed 02/18/20 Page 5 of 26

at this time which have already been referred to earlier in this report and will be paid by Plaintiff out
of the proceeds of the settlement to the State of Califomia and the State of Texas (AG).

Immediately after the collision, Duckhee Lee, was taken by Airvac to the Shannon Medical
Center. He had two procedures performed. The first procedure was a right thoracostomy tube
placement and the second procedure was an intramedullary rodding of the right femur and irrigation
and debridement of a right heel laceration. Mr. Lee had numerous other fractures, contusions and
lacerations but most importantly, he was diagnosed with a closed head injury. Duckhee Lee has been
diagnosed with a moderate to severe traumatic brain injury that has cognitive behavior physical and
emotional ramifications. This diagnosis has been confirmed by neuropsychological exam. There is
no question that Mr. Lee will need continuing home assistance including a home attendant as time
goes by. This may begin with part-time home assistance and may evolve into a full-time home
attendant situation. It is also possible that there may come a time that Mr. Lee may need to live in 2
full-time assisted living facility. Presently, Mr. Lee prefers to live in his home and does get some
assistance from his son, Adrian Lee but that cannot continue indefinitely since Adrian Lee (30) was
married in 2016 and is now a father himself and is a commercial airline pilot. Mr. Lee’s daughter,
Irene Lee (28) lives out of state in Seattle Washington and while she keeps in touch with him by
telephone, she is unable to provide day to day assistance other than some financial help.

At the present time, Mr. Lee lives in Pittsburg, California, which is a town just outside of San
Francisco, CA. Amazingly, while Mr. Lee has right leg and back pain he is only on one medication
for depression and sees his primary care provider once a month, although he is unable to make any
real income and has to survive on the $500.00 a month from SSD and his children’s assistance. He is
forgetful and has other issues but is a very tough and determined individual. It is difficult for Mr.
Lee to travel any long distances due to his femur injury, but he can move around in short distances
pretty well for an older gentleman who has been a catastrophic accident. Mr. Lee is going to be sixty
years old soon and as time goes by the medical reports indicate that his needs will increase. The
Trust is set up in an appropriate fashion to take care of his needs. Frankly, there is no real need for
Mr. Lee to worry about his eligibility for government programs with the amount of the Trust Corpus
and he will be able to use the Trust into a basic Trust, in a way which will give him the freedom to
stay at his home with assistant attendant care for the foreseeable future, should he so desire. On the
other hand, the Trust will be positioned to pay for Mr. Lee’s entry into an assisted living facility at
any time should he decide to make that change. Obviously, the key this that the Trustee will manage
the investment of the money and determine what is in Mr. Lee’s best interest in regard to
disbursements as in any Trust situation. This is in Mr. Lee’s best interest since the Life Care Plan
and the medical records discuss the correlation of this aging process and his cognitive abilities.

D. APPORTIONMENT OF SETTLEMENT PROCEEDS BETWEEN ALL
PARTIES/ATTORNEYS FEES. The Trust Agreement for the Duckhee Lee, as set out more
specifically in this report is in the best interest of the Duckhee Lee. The allocation of the net
settlement proceeds of 57% to Duckhee Lee is in the opinion of the undersigned a fair and
appropriate allocation. The son and the daughter of Duckhee Lee are receiving $600,000.00 each
which is 6.9% each of the total proceeds for the loss of their mother, Jungsoon Lee. This allocation is
very fair.

It is the undersigned’s opinion that the attorney fees being charged to the Duckhee Lee is
reasonable considering the complexity of the case, the amount of legal work performed, and the
expenses incurred in developing the case. This case has been diligently prosecuted and defended.
All issues have been in dispute. The settlement is in the best interest of the Duckhee Lee. It is the

5
Case 5:18-cv-00088-JKP Document 44 Filed 02/18/20 Page 6 of 26

opinion of the Guardian Ad Litem that the allocation is fair and proper. The Trust for the Duckhee
Lee is well designed. It is with no hesitation that I recommend to the Court that the settlement as
outlined herein be approved on behalf of the Duckhee Lee.

E. CONCLUSION. As a Board Certified Personal Injury Trial Lawyer, it is the Guardian Ad
Litem’s opinion that this settlement is in the best interest of Duckhee Lee. The Guardian Ad Litem
hereby approves the allocation of proceeds in the case, the attorney’s fees and the case expenses. The
Guardian Ad Litem approves of the creation of the Special Needs Support Trust under Chapter 142
of the Texas Property Code. It is the opinion of the Guardian Ad Litem that no hearing is necessary
on behalf of Duckhee Lee and that he understands the settlement and the fact that a Trust is being
created for his best interest. There is no question that the allocation is very generous to Mr. Lee.
Certainly, the Guardian Ad Litem stands ready, willing and able to respond to any questions that the
Court may have with regard to the settlement and will appear before the Court at any designated
time.

WHEREFORE, PREMISES CONSIDERED, the undersi gned Guardian Ad Litem, believes
that the proposed settlement is in the best interest of the Duckhee Lee and recommends that the
proposed settlement be approved by the Court.

Respectfully submitted,

SCOTT M. BAGE, P.C.

3510 N. St. Mary’s, Suite 100
San Antonio, Texas 78212
Telephone: (210)732-5258
Facsimile: (210)736-1498

Suman De
SCOFTM.BAGE @

State Bar No. 01509500

GUARDIAN AD LITEM FOR

DUCKHEE LEE
Case 5:18-cv-00088-JKP Document 44 Filed 02/18/20 Page 7 of 26

CERTIFICATE OF SERVICE

[ hereby certify that on February 18, 2020, a true and correct copy of the Guardian
Ad Litem’s Report has been delivered by facsimile, pursuant to Federal Rules of Civil

Procedure, to the following counsel of record:

Tom Jacob

tjacob@nationaltriallaw.com

Jamal K. Alsaffar

jalsaffar@nationaltriallaw.com

Laurie Higginbotham
Lhigginbotham@nationaltriallaw.com
WHITEHURST, HARKNESS, BREES, CHENG,
ALSAFFAR, HIGGINBOTHAM & JACOB PLLC
7500 Rialto Blvd

Bldg. Two, Ste 250

Austin, Texas 78735

Telephone: 512-476-4346

Attorney for Plaintiffs

Duckhee Lee, Irene Lee, and Adrian Lee,
Individually and on behalf of the Estate of Jungsoon Lee

Guy Choate

WEBB, STOKES & SPARKS, L.L.P.

314 W. Harris Ave.

San Angelo, Texas 76903-6339

Telephone: (325)718-2048

Email: gdchoate@webbstokessparks.com

Attorney for Plaintiffs

Duckhee Lee, Irene Lee, and Adrian Lee,

Individually and on behalf of the Estate of Jungsoon Lee

Clayton R. Diedrichs
clayton.diedrichs@usdoj.gov
Matthew M. Mueller
Matthew.muellar@usdoj.gov
U.S. Attorney’s Office

601 N.W. Loop 410, Suite 600
San Antonio, Texas 78216-5597
Attorney for Defendant

United States of America

(Sug Wh

SCOTT Ni. BAGE
Case 5:18-cv-00088-JKP Document 44 Filed 02/18/20 Page 8 of 26

EXHIBIT 1
Case 5:18-cv-00088-JKP Document 44 Filed 02/18/20 Page 9 of 26

 

 

TRUST FEE SCHEDULE
DIRECTED TRUSTS
ANNUAL FEES
Annual Trustee Fee (1) 0.50 on first $1,000,000
. 0.40% $1,000,001 - $3,000,000
, 0.25% Over $3,000,000
Minimum Annual Trustee Fee $1,250
TRUST SERVICES FEES
Annual Statements No charge
Trustlink ™ No charge
ACH (Direct Deposit) No charge
Debit Card No charge
Grantor Letter (2)(3) $350
Complex/Simple Trust (1041) (2)3) $500
EVENT CONTINGENT FEES
Trust Installation Fee $500 one-time at set-up
Trust Termination Fee $500 one-time at termination
FedEx Shipping
Standard 2-day $40
Priority Overnight & Saturday Delivery $60

Wire Funds Transfer $30 USA/$65 Foreign per transfer
Extraordinary Special Services $65 per % hour
MINIMUM DEPOSIT $100,000 + first 2 year’s distributions

 

 

CAPITAL FIRST TRUST COMPANY
234 West Florida Street, Suite 460, Milwaukee, WE 53204
(P) 800-571-2359 (F} 414-347-1440
www.capitalfirsttrust.com

 

 
 

Case 5:18-cv-00088-JKP Document 44 Filed 02/18/20 Page 10 of 26

EXHIBIT 2
Case 5:18-cv-00088-JKP Document 44 Filed 02/18/20 Page 11 of 26

NOTICE: THE BENEFICIARY AND CERTAIN PERSONS INTERESTED IN
TRE WELFARE OF THE BENEFICIARY MAY HAVE REMEDIES UNDER
SECTION 114.008 OR 142.005 OF THE TEXAS PROPERTY CODE.

NO. 5:12-cv-00088

 

TRUST AGREEMENT
FOR THE
DUCKHEE LEE SPECIAL NEEDS TRUST

This Trust Agreement is established as recommended by Scott M. Bage, as guardian ad
litem of Duckhee Lee (hereinafter referred to as the “Beneficiary”}, to the Court in litigation
pending in the United States District Court for the Westem District of Texas, Sen Antonio Division
(the “Court”), in Civil Action No. 5:18-cv-00088, styled, Duckhee Lee, Irene Lee, and Adrian Lee,
individually and on behalf of the Estate of Jungsoon Lee, Plaintiffs vs. United States of America,
Defendant, The BeneSciary was born on March 12, 1960. The Beneficiary is an incapacitated
person as defined in Section 142.007 of the Texas Property Code, and the Beneficiary is a
disabled person as defined in the Social Security Act, Section 1614(a\(3), 42 United States Code
Section 1382e{aX3)}. The Court has specifically reviewed and approved this trust pursuant to the
Decree of Court Establishing the Duckhee Lee Special Needs Trust to which this Trust Agreement is
atiached. This Trust Agreement is intended to comply with the requirements of a special needs trust
pursuant to the provisions of 42 United States Code Section 1296p(@)(4)(A), as amended August 10,

1993, by the Revenme Reconciliation Act of 1993, Pub. L. 103-55, and shall be construed in

accordance with such intent,

wio
Case 5:18-cv-00088-JKP Document 44 Filed 02/18/20 Page 12 of 26

Capital First Trust Company (the “Trustee”), a financial institution (as defined by Section
201.101, Texas Finance Code), shall serve as the initial Trustee of this trust.

ARTICLE 1,

ano

 

The assets and properties described on SeheduleA, attached to and incorporated by
reference into this Trust Agreament, which are being paid pursuant to the settlement agreement
reached by the parties in the above-styied and numbered cause are hereby transferred and assigned
unto the Trustee by the Court to be held, invested, administered, and distributed by the Trustee for
the benefit of the Beneficiary under the terms, provisions, conditions, end limitations set forth in this
instrument. The finds shall at no time become availeble to the Beneficiary, be placed in his

possession, or come within the control of his guardians, except as otherwise provided herein,
ARTICLE
irrevocable

This trust shall be irrevocable and shall not be subject to revocation by the Beneficiary or a
guardian of the Beneficiary’s estate.

ARTICLE Tl,
Distributions and Tenmination

A. Purpose of Trust. The principal purpose and intent of the Court and the parties
hereto is to provide a system for management, investment, and disbursement of the settlement
proceeds for the benefit of the Beneficiary. The secondary intention of the Court and the parties
hereto is to provide for the continuing conservation and enhancement of the settlement proceeds
to supplement all other financial and service benefits to which the Beneficiary might be eligible
as & result of his disability from any local, county, state, or federal agency, or through any public
or private profit or nonprofit corporations or agencies,

1, It is not the intent of the Court or parties hereto to place the settlement
proceeds in trust for the purpose of qualifying the Beneficiary for state welfare benefits.
However, it is likely that the settlement proceeds will be insufficient to mest all of the
Beneficiary’s possible future disability related needa for the remainder of his life. Thus, it
is possible that such benefits may be sought in the future, notwithstanding the assets that
have been directed by the Court io this supplemental and discretionary trust.

Ae Strona na AMMA CLRAAAARAREARSRG ENE Hee
Case 5:18-cv-00088-JKP Document 44 Filed 02/18/20 Page 13 of 26

2. This trust is being established at the specific direction of the Court, and
therefore the assets directed to this irust by the Court shonid not be deemed to have been
ot to be available to the Beneficiary. This trust is established under the jurisdiction, at the
direction, and with the specific approval of the Court without transfer of ownership of the
settlement proceeds to the Beneficiary or his legal guardians.

3. tis the intention of the Court and the parties hereto to provide benefits for
the Beneficiary without interfering with or reducing the benefits he would be entitled to
receive from any state or federal agency, including the State of California Department of
Health Care Services or its successor agencies and the United States Social Security
Administration, and to maximize the benefits available to him. This trust is explicitly
intended to be a discretionary trust and not a basic support trust, and the trust assets are
‘intended to be used to supplement other benefits that the Beneficiary might be entitled to
receive,

4, Further, it is not the intent of this Court that the settlement proceeds shall
be used ic excuse the obligations of any person to provide for the Beneficiary’s
continuing maintenance and basic support under the laws of the State of California or
another state in the United States. Psyments from this trust are intended to be
supplemental to such support obligations and shail not supplant the basic support
obligations as determined by the laws of the State of California or another state in the

United States.

5, Notwithstanding the foregoing, it is acknowledged that the Trustee is 2
financial institution and is neither licensed nor skilled in the field of secial services and/or
governmental assistance programs. The Eeneficiary’s legal guardian or other legal
representative, if any, shali bs responsible for identifying programs that may be of social,
financial, developmental, or other assistance to the Beneficiary, including secking the
assistance of federal, siate, and local agencies that have been established to help the
handicapped or disabled, and cther similar resources. The Trustee may cooperate with
and assist the Beneficiary’s legal guardians or other legal representative, if any, but shall!
have no duty or responsibility to determine which programs are available to the
Beneficiary. The Trustee shal! not in any event be liable to the Beneficiary or any ofher
party with respect to any aspect of the Beneficiary’s eligibility for federal, state, or local
public assistance benefits or programs, including, but not limited to, the failure to identify
each and every program or resource that might be available to the Beneficiary on account
of any handicap or disability.

B. Distributions. The Trustee shall have complete discretion to pay or use so much or

all of the net income and/or corpus of the trust as the Trustee, in its sole discretion, may
determine, to the legal or natural guardian or person having custody of the Beneficiary, or by
expending such amounts directly to or for the benefit of the Beneficiary without the intervention
of any legal guardian or other legal representative of the Beneficiary. Any undistributed income
shal! be accumulated and edded to the corpus of the trust. All income and corpus distributed to
the Beneficiary and ail undistributed income and corpus held in this trust shall be considered as

-3-

 
Case 5:18-cv-00088-JKP Document 44 Filed 02/18/20 Page 14 of 26

the separate property, not the community property, of the Beneficiary to the extent permitted
under the Constitution and laws of the State of Texas or another State in the United Stetes,

i. in exercising the Trustee’s discretion in making distributions from the net
income and/or corpus of the trust, it is the intent, but not the direction, of this Court, that
the Beneficiary live in pleasant, healthy, and comfortable surroundings and that the net
income and/or corpus of the trust be paid out or used by the Trustes to whatever extent is
appropriate to make available io the Beneficiary the best facilities and provisions for his
health, education, and welfare that shall, in the sole discretion of the Trustee, be deemed
reasonable, desirable, and appropriate. The express purpose of this trust is to provide for
the Baneficiary’s extra and supplemental needs, over and above the benefits he otherwise
receives as a result of his handicap or disability from any local, stats, or federal
govertumentel source or from private agencies, any of which provide services or benefits
to disabled pezsons. By way of illustration, the Trustee may purchase those goods or
services which shall enhance the Beneficiary’s development and welfare and provide for
his special needs and/or suppiemental needs, including but not limited to:

a. Dental care;

b. Unreimbursable medical expenses, including fiastic and
reconstructive surgery, diagnostic work and treatment, rehabilitative training and
experimental medical services;

c. Ophthalmic and auditory care;
a Psychological support services:

e. Recreation, cultural experiences, and transportation of the
Beneficiary:

f Expenditures to foster the interests, talents and hobbies of the
Beneficiary;

g. Personal property and services which will make Hfe more
comfortable and enjoyable for the Beneficiary but will not defeat the
Beneficiary’s eligibility for public assistance;

h Fumeral and burial costs;
i, Personal care needs:
i. Supplemental nursing care;

k Physical therapy or rehabilitation;

 
Case 5:18-cv-00088-JKP Document 44 Filed 02/18/20 Page 15 of 26

L Similar care which other assistance programs may not otherwise
provide;

mm. Entertainment items (such as a television, computer, DVD player,
MP3 player, or the like);

a. Evaluations of training and educational programs;

o. Expenditures to engage therepists and others to provide physical,
occupational, aquatic, or other therapy or procedures for the Beneficiary, either at
the Beneficiary’s home or at the therapist’s (or other provider's) regular office or

treatment center;

Dp. Pay nutritionists, case workers, and other health or medical
advisors: and

q. Pay nurses, nurses’ aides, companion sitters or others to care for
the Beneficiary.

2. During periods of time thet the Beneficiary is not eligible for and/or has
not applied for means-tested governmental public assistance benefits {such as SSI,
Medicaid, etc.}, the Trustee shall have sole and absolute discretion as to the amount,
timing, and purposes of any distributions from the net income and/or corpus of the trust
for the benefit of the Beneficiary. On the other hand, during periods of time that the
Beneficiary is receiving means-tested governmental public assistance benefits, the
Trustee is specifically prohibited from expending any of the net income or corpus of the
trust for any property, assistance, services, benefits, or medical care that is or otherwise
would be available to the Beneficiary from any governmental source or from any
insurance carrier required to cover the Beneficiary if, and only if, an application for such
property, assistance, services, benefits, or medical care has been filed for the Beneficiary,
or if he is receiving such assistance from a source that requires such restriction by its
rules. In such case, and if the Beneficiary has applied for and/or is receiving assistance
that requires such limitation, the Trustee may use trust property te supplement, but not to
supplant, services, benefits, assistance, and medical care being received by the
Beneficiary through any governmental resource so requiring the limitation.

3, it is recognized that there may be circumstances during the existence of
this trust wherein it may be in the best interests of the Beneficiary to forfeit or forego the
receipt of means-tested governmental public assistance benefits in order to avoid the
restrictions on trust distributions and other requirements involved in the administration of
a special needs trust. The responsibility for making this determination (as to whether it is
in the Beneficiary’s best interests to forfeit or forego means-tested governmental public
assistance benefits for which the Beneficiary may be eligible) shali rest solely with the
Beneficiary or the Beneficiary’s legal guardian or other legal representative and not with
the Trastes. The Trustee shall be entitled to rely upon written evidence that the

~5-

 
Case 5:18-cv-00088-JKP Document 44 Filed 02/18/20 Page 16 of 26

Beneficiary or the Beneficiary’s legal guardian or other legal representative has complied
with any notice requirements to the appropriate administrative agencies that the
Beneiiciary is ineligible for or voluntarily elects not to apply for and/or receive any
means-tested governmental public benefits. The Trustee, in its sole discretion, shail
determine the written documentation necessary to establish that the Beneficiary is not
receiving any means-tested governmental public assistance benefits. Upon receipt of such
written evidence satisfactory to the Trastee, the Trustee may administer the trast as s
discretionary trast (and not as a special needs trust) until such time as G) the Trustee
receives written information that the Beneficiary (or the Beneficiary’s legal guardian or
other legal representative) has applied for or is receiving means-tested governmental
public assistance benefits or (i) the trust terminates.

4, in determining distributions to or for the benefit of the Beneficiary, the
Trustee may consider all of the facts and circumstances in existence at the time of the
‘Trustee’s determination, including but not limited to: @) the value of the assets of the
trust; (21) the standard of living to which the Beneficiary shall have been accustomed prior
to the creation of the trust; (iii) any known resources of the Beneficiary; (iv) the ability of
airy person who is legally obligated tc support the Beneficiary to do ao; and {v) the ability
of the Beneficiary to earn funds for the Beneficiary’s own support and maintenance.

5. The Trustee may pay any premiums, co-payments, and/or deductibles for
health care insurance for the Beneficiary.

6. The Trustee shalf be authorized io pay any income tax lability of the
Beneficiary which results from income received by the trust. The funds used to pay this
income tax liability shall be paid directly to the appropriate taxing authority and shall not
be available to the Beneficiary or be counted as a disquelifying resource against the
Beneficiary. The Beneficiary shall not have any right to or interest in any of these funds
paid by the Trustee. Further, these fimds are not a resource of the Beneficiary and should
not be treated as a distribution of income for purposes of medical assistance qualification
of continustion.

c. Termination of Trust, The trust shall terminate upon the death of the Beneficiary.
Upon termination of the trust, to the extent required by applicable law, the Trustee shall
distribute the remaining trust assets to the State of California or such other state that provides
Medicaid benefits to the Beneficiary up to an amount equal to the total medical assistence paid
on behalf of the Beneficiary under the Medicaid plan of each state that furnished medical
assistance on behalf of the Beneficiary. If assets remain in the trust after making the
reimbursement payments io the siate’s Medicaid plan in accordance with the preceding sentence,
then the Trustee shall divide the remaining trust assets into as many equal shares as there are
children of the Beneficiary who are then living and deceased children of the Beneficiary who
have one or more descendants who are then living. Each share for the descendants of a deceased
child of the Beneficiary shail be further divided into separate shares for those descendants on a
per stirpes basis; or if no descendant of the Beneficiary is then living, then the Trustee shall
distribute the remaining trust assets to the Beneficiary’s heirs who are then living, Each share of

~~
Case 5:18-cv-00088-JKP Document 44 Filed 02/18/20 Page 17 of 26

the trust estate allocated to a descendant of the Beneficiary who has atiained the age of 21 shall
be distributed to such descendant outright and fee of trust. Each share of the trust estate
allocated to a descendant of the Beneficiary who hes not attained the age of 21 shall not be
distributed to such descendant outright but instead shall be delivered to the Trustee of the LEE
CONTINGENT TRUST established in Article IV of this Trust Agreement, to be held in a
separate irust for the benefit of such descendant.

ARTICLE IV.
LEE CONTINGENT TRUST

The LEE CONTINGENT TRUST shall be held by the Trustee subject to the following
provisions:

A, Trust for Beneficiary under Age 21. Any share of the trust estate for the benefit
of a descendant of the Beneficiary who has not reached the ape of 21 (hereinafter referred to as 2
“benefictary”) shali be held as a separate trust for the benefit of that beneficiary and named for
that beneficiary. Each trust established under this Article IV shall be irrevocable.

B. Distributions. During the existence of a trast, the Trustee shal! distribute to the
beneficiary so much or all of the net income and/or corpus of the beneficiary's trust at such times
and in such amounts and manner as the Trustee may determine to be necessary or appropriate for
the health, education, maintenance, and support of the beneiiciary. In exercising the Trustee's
discretion in making distributions under this paragraph B, the Trustee shall take into
consideration any other sources of support (both principal and income) which the beneficiary
may have to the knowledge of the Trustee; in addition, the Trustee shall take into consideration
the earning potential of the beneficiary and his or her spouse. The Trastee shall give preference
to and be liberal with the educational needs of a beneficiary. Any undistributed income shall be
accumulated and added to the corpus of the trust or share.

c. Termination. When the beneficiary reaches the age of 21, the trust shall
icrminate, and the Trustee shall distribute to the beneficiary all of the assets of the trust. Ff the
beneficiary dies before receiving all of the assets of his or her trust, then upon the death of the
beneficiary, the trust shall terminate, and the Trustee shall distribute ail of the beneficiary's trust
to his or her then living descendants, per stirpes; or, if no descendant of the beneficiary is then
living, the Trustee shall distribute all of the beneficiary's trust to his or her then living siblings
and descendants of deceased siblings, per stirpes, or, if none, to the Beneficiary’s then living
descendants, per stirpes; or, if no descendant of the Beneficiary is then living, the Trustee shall
distribute all of the beneficiary's trust to the Beneficiary’s heirs who are then living.
Notwithstanding any other provision of this Trust Agreement to the contrary, if any share of 2
trust is distributable to a descendant of the Beneficiary who has not attained the age of 21 years,
then such share shail not be distributed to such descendant outright but shall instead be delivered
to the Trustee of the LEE CONTINGENT TRUST established under this Article IV, to be held in
& separaie trust for the benefit of such descendant (or, in the Trustee’s discretion, added to a trust
already established under this Article IV for such descendant).

 

~7a

 
Case 5:18-cv-00088-JKP Document 44 Filed 02/18/20 Page 18 of 26

D. Dealing. wit gdien. The Trustee, i in making any distributions for the bene?it
of any lopally incompetent beneficlary, shall give Ubveral interpretation to the discretionary
authority conferred by this Trust Agreement in order to alleviete any burden on the legal
guardian of the person of any legally imcompefent beneficiary and on such cien’s fernily
which tmignt be caused in any way by the presence of the beneficiary in the guardian's home, all
to the end chat each beneficiary and the guardian of his or her person be able to maintain, 28
nearly ae possible, the standard of Hving te which each has been accustomed.

E. Resivictions on Cerisin Distriputiong. Notwithstanding any provision to the
contrary contained in this Trust Agreement, any distribution 12 be made upon termination of a
ust or share fo a beneficiary or class of beneficiaries whose share is otherwise directed te be
keid in trust under any provision of this Trust Agreement shall not be distrilvuted outright to the
beneficiary or beneficiaries but instead shall be held in (rast as so provided.

ARTICLE ¥V.

 
    

 
     

 
 

 

 

   

     

 

 
 

 

  

snointme shall serve as the Trastes of
each trust established v onder this Trust Agreement, All references in this instrument to “Thuses
shail refer te the Trustee then serving es such,

 

B, Successor Trustee. If at any time there is a vacancy in the position of Trustee, the
Court shall appoint a successor Trustee, A successor Trustes may be any financial institution (as
defined by Section 201.101, Texas Finence Code) that has trust powers and exists and does
wusiness under the laws of the State of Tezas or another state in the United States.

 

 

   
 
  

    
 

  
  

  
 

c. rustes Reorganization. Any corporation that shall succeed (by purchase, merger,
consolidation, o or otherwise) io all or the greater part of the asseta of any corporate Trustee shall
succesd to all the rights, duties, and powers of such corporate Trustee, as Trustee of this Srast.

 
  

med

      

dD. Resitnation of Trastee. A Trustee may resign upon application to and order of the

Court. Upon fling an application to resign, the Trustee shall immedistely provide a copy of the
application to the Beneficiary, or if the Beneficiary is an incapacitated person, to the
istive, The Trustee shall continue serving

 

   
  

  
 

BeneGciary’s legal an or ‘other legel repre
undil its resignation is approved by the Court and 2 sor Trustes is appoluted by the Court in
acoordance with the provisions provided in paragraph B above.

 

AKTICLE VL

 

rustee shall be entitled to receive fair and reasonable
gonsation for services as ; Trustee to be paid from the trust’s income, corpus, or both on
application te and approval of the Court provided, however, that the Trustee’s compensation

 
Case 5:18-cv-00088-JKP Document 44 Filed 02/18/20 Page 19 of 26

shail not exceed the Trustee’s regularly published fee schedule for such services. The Court
hereby prospectively approves the Trusiee’s foes for as long as such fees do not exceed the
Trustee's regularly published fee schedule; provided that the Court may review any future
Trustee’s fees at any time and from time ic time on the Court’s own motion or upon the motion
of the Trustee or any other party interested in the welfare of the Beneficiary, and upon 4 hearing
of the matter, the Court shall take any action with respect fo such fees as the Court may deem
appropriate. The Trustee shall also be reimbursed for all reasonable expenses incurred in
connection with the administration of the trust.

RB. Bend. No bond or any other security shall be required of any Trustee.

C. Liabilities. This instrument shall always be construed in favor of the validity of _

any act or omission of any Trustee, and a Trustee shal! not be Hable for any act or omission
except in the case of negligence, bad faith, or fand. This trust is established pursuant to Court
order, and the Trustee shall not be responsible or lable to the Beneficiary or to any other person
on account of any action that the Trustees may teke (or elect to forego taking) in the Trustee’s
good faith reliance on any order of the Court.

D. Agoountings. The Trustee shall furnish an annual accounting to the Beneficiary or
the Beneficiary’s iegal guardian or other legal representative upon reasonable demand made
therefor. If and to the extent required by the Court or a successor Trustee, an accounting for the
administration of the trust shali also be given to the successor Trustee. A successor Trustee shall
be fully protected in relying upon such accounting end also in not requiring such an accounting
trom ite predecessor. Subject to any additional requirements imposed by the Court, the Trustee’s
usual computer statements shall suffice for any accounting.

EB. Snendthsi®t Provision. The Bencficiary shall not have the power to anticipate,
encumber, or transfer his interest in the income or corpus of this trust in any manner. No part of
the income or corpus of this trust shall be liable fer or charged with any debts, contracts,
liabilities, or torts of the Beneficiary or subject to any divorce proceeding or seizure or other
process by any creditor of the Beneficiary.

FE, Situs of Trusts. This trust shall be deemed a Texas trust and shall be governed by
the laws of Texas.

G. Powers and Duties of Successor Trustee. Subject to any order of the Court, upon
the appointment and qualification of any successor Trustee, the same duties shall devolve on and
the same rights, powers, authorities, privileges, and discretions shall inure to the successor
Trustee as to fhe initial Trustee, and no successor Trustee shali have any duty, responsibility,
obligation, or liability whatsoever for the acts, defaults, or omissions of any predecessor Trustee.

H. Fiduciary Obligation. The broad powers herein conferred upon the Trastee shall
always be exercised only in « fiduciary capacity, and nothing herein shall be construed to limit
the fiduciary obligation of the Trustee.

contents:
Case 5:18-cv-00088-JKP Document 44 Filed 02/18/20 Page 20 of 26

ARTICLE VE.
Powers of Trasiee

The Trustee shall have all of the rights, powers, and privileges granted to a trustee by the
Texas Trust Code and all of the following rights, powers, and privileges, unless specifically
limited by other provisions of this instrument:

A. Partitions. Distributions. The Trustee shall have full power and authority te meke
all partitions, divisions, and distributions under this instrument, by allocating assets and property
proportionately in kind or by allocating undivided interests there in kind. Any partition,
division, or distribution made by the Trustee in good faith shall be binding and conclusive on all
interested parties.

 

B. Methods of Payment. Any distribution directed to be made to the Beneficiary may
be made to or for the benefit of the beneficiary in any ma:mer authorized by Texas Property Code
Section 142.005 that the Trustes deems advisable, incinding payment to the legal or natural
guardian or person having custody of the Beneficiary, or payment directly to the Beneficiary or
for the benefit, support, or maintenance of the Beneficiary without the intervention of any legal
guardian or other legal representative of the Beneficiary. Any distribution under this patagraph
shall be a full discharge of the Trustee with respect to that distribution.

c. Conservation of Trust Pronerties. The Trustee may hold, menage and conserve
any and all properties transferred to the trust and mey take any action that the Trustee may deem
necessary Or appropriate, including the exercise of all rights and powers that a prudent owner
would exercise in managing and conserving properties of a like kind.

Dd, Dealings with Third Parties. The Trustee may deal with any person or entity
regardless of any relationship or identity of any Trustee to or with that person or entity and may
hold or invest ali or any part of the trust assets in common or undivided interests with that person
of entity. Sections 113.052 through 113.055 of the Texas Trust Code shall not apply fo the trust

except io the extent they cannot be waived.

E. Investment in Securities. The Trustee may buy, sell, or trade any security of any
nature (including common trust funds, stocks, stock rights, warrants, bonds, debentures, notes,
certificates of interest, certificates of indebtedness, and options) or any other things of value
issued by any person, firm, association, trust, corporation, or body politic whatsoever.

F, Distributions to Purchase a Vehicle. The Trustes may, within its sole discretion, at
any time and from time fo time, make distributions from the net income and/or principal of the
Trust for the purpose of purchasing or otherwise acquiring a vehicle suitsble for the
transportation of the Beneficiary and the legal or natural guardian or person having custody of
the Beneficiary. The Trustee may, within its sole discretion, make distributions from the income
and/or principal of the Trust for the purpose of replacing any such vehicle with a comparable
vehicle ai any time and from time to time, but the cost of any replacement vehicle shall be

~10-

 
Case 5:18-cv-00088-JKP Document 44 Filed 02/18/20 Page 21 of 26

reduced by the trade-in value of the previous vehicle. The vehicle shall be registered and titled
either in the name of the Beneficiary or in the name of a parent or legs] guardian of the
Beneficiary, The expenses of repairs, routine maintenance, personal property taxes, and
insurance on the vehicle may be paid from the net income and/or principal of the Trust by the
‘Trastes to the extent that such payments will not jeopardize the Beneficiary’s eligibility for
Medicaid, SSI, or any other welfare and/or governmental benefits in which the best interests of
the Beneficiary should be maintained and preserved.

G. Distributions to Madify and/or Purchase and/or Replace Residence. The Trustee
may, within its sole discretion, at any time and irom time to time, make distributions from the net
income and/or principal of the trust for the purpose of modifying and/or improving any principal
residence of the Beneficiary and/or to purchase, replace, or otherwise acquire real property to be
used and oceupied by the Beneficiary as the Beneficiary’s principal residence. Title to the
residence shall be in the name of the Trust, the Beneficiary, or in the name of the legal guardian
of the Beneficiary. If the title to the residence is not placed in the name of the Trust and is
piaoed in the name of a person other then the Beneficiary, then the deed must specify that such
person is holding title in his or her name as trustee for the benefit of the Beneficiary; and, further,
that if the residence is sold, the net sales proceeds shall be paid to the Trustee of this Trust if
such Trust is in existence; otherwise, to the Beneficiary if he is then living; or, if this Trust is not
then in existence and the Beneficiary is not then living, then the net sales proceeds shall be paid
to the personal representative of the Reneficiary’s estate to be administered as part of his general
probate estate. Notwithstanding any provision in this Trust Agreement te the contrary, to the
extent that the Beneficiary’s eligibility for Medicaid, SSI, or any other welfare and/or
governmental benefits will not be jeopardized in which it is in the best interests of the
Beneficiery to maintain and preserve such benefits, the Beneficiary shell have the right fo use
and occupy any residence held in this trust as the Beneficiary’s principal residence rent free and
without charge except for taxes and other costs for life, and, upon request from the Beneficiary
(or if the Beneficiary is an incapacitated person, then the Beneficiary’s legal guardian or other
legal representative), the Trustee shall pay all mortgage principal and interest, repairs and
maintenance, improvements, taxes, insurance, and other expenses associated with the purchase,
replacement, care, and maintenance of any such residence.

H. investment in Undivided Interests. The Trustee may invest in one or more assets,
properties, or consolidated finds, in whole or in part, as the Trustee mey deem advisable.

i invesiment in Partnerships. The Trustee may purchase or otherwise acquire an
interest in any partnership conducting a lawful business, transfer trust property to any partnership
which will conduct or is conducting any lawful business, or become either a general or limited

partner of any such partnership.

J. Selection and Retention of Investments. Any property acquired by the Trustee and
at any time constituting any part of the trust shall be deemed a proper investment, and the Trustee
shall be under no cbligation to dispose of or convert such property. Investments need not be
diversified, may be of a wasting nature, and may be made or retained with a view to possible
increase in value, The Trustee may invest ali funds available for investment at any time that the

-11-

 
Case 5:18-cv-00088-JKP Document 44 Filed 02/18/20 Page 22 of 26

‘Trustee may deem advisable in such invesimenis as the Trustee may be permitted to make
pursuant fo the terms of this instrument. The Trustee, unless otherwise herein specifically
prohibited, shall have as wide a latitude in the selection, retention and making of investments as
an individual would have in retaining or investing his or her own fimds and shall uct be limited
to nor bound or governed by any statute or regulation respecting investments.

K. Holding Title tc Investments. The Trustees may hold title to investments in the
name of the Trustee or a nominee. If the trust owns assets located in a jurisdiction in which the
Trasiee cannot be authorized to act, then the Trustee may appoint any national bank authorized to
act in such jurisdiction as trustee of such assets and confer on such trustee any power as may be
necessary in the premises, but, in any event, such trustee shall sccount for all net income and/or
ast proceeds from the sale of such assets to the Trustee acting hereunder.

L. General Powers. The Trustee may sell, exchange, alter, mortgage, pledge, or
otherwise dispose of trust property; borrow any sum believed by the Trastee to be necessary or
desirable for protecting the trust or any part thereof, meking any income or corpus payment or
distribution, or Zor any other purpose which in the Trustee’s opinion may be appropriate; pay all
reasonable expenses; execute obligations, negotiable and nonnegotiable: joia in, by deposit,
pledge, or otherwise, any plan of reorganization or readjustment of any investments of the trust,
and vest in a protective committees or other legal entity such power as in the Trustee’s opinion
may be desirable; and seil for cash and/or credit all or any part of the trast estate.

M. Power to Vote Stock. The Trustee may vote shares of stock in person or by proxy,
with or without power of substitution; exercise and perform any and all rights, privileges, and
powers inuring to the holder of any stock or security comprising at any time a part of the trust,
and exercise by agent or attomey-in-fact any right appurtenant to any property or matter in which
the trust may be interested.

N, Protection of the Trust Estate. The Trustee may protect, perfect and defend the
title to any trust property; sue and be sued; enforce any bonds, morigages or other obligations or
liens owned by the trust; compromise, arbitrate, or otherwise adjust claims in favor of or against
the trust; waive or release rights of any kind; and abandon any property considered by the
Trustee to be worthless.

©. Notes. Mortzaves. and Foreclosures. The Trustee may, at any time, reduce the rate
of interest payable on any bond, note, or other security owned by the trust; continue mortgages
upon and after maturity, with or without renewal, or extend the same upon such terms as seem
advisable to the Trustees without reference to the value of the security at the time of such
continuance; modify or release any guaranty or mortgage; as an incident to collection of any
bond or note, foreclose and bid in the property at foreclosure sale, acquire the property by deed
from the mortgagor or obligor without foreciosure and retain the property so bid in or taken over

Without foreclosure.

-12-
Case 5:18-cv-00088-JKP Document 44 Filed 02/18/20 Page 23 of 26

P, Insurance. The Trustee may carry such insurance coverage (in stock companies or
in mutual companies), including public liability, property damage, and life insurance, for such
hazards and in such amounts as the Trustee may deem advisable.

Q. Employ and Compensaie Agents and Representatives. The Trustee may employ
and compensate agents and other employees, including attomeys, accountants, and invesiment
advisers, and may delegate to them any and all discretions and powers. The Trustee shall not be
Hable for any act or omission of an agent if the agent was selected and retained by the Trustee
with due care and the Trustee neither knew nor should have known that the agent or
representative was breaching his or her duties.

     

R. Establish and Maintain Reserves. Out of rents, profits, or other income received,
the Trusies may set up reserves for taxes, assessments, insurance premiums, repairs,
improvements, depletion, depreciation, obsolescence, and general maintenance of buildings or

other property,

Ss. Power io Determine Income and Corpus. Stock dividends and capital pains shall
be treated as corpus. Except as herein otherwise specifically provided, the Trustee shall
determine the manner in which expenses are to be borne and receipts credited between corpus
and income and what shail constitute income, net income, and corpus. In determining such
matters, the Trustee may give consideration to, but shall not be bound by, the provisions of the
Texas Trust Code.

T. Ligbiliry of Third Party. No purchaser at any sale made by the Trustes or person
dealing with the Trustee is obliged io see to the application of any money or property paid or
delivered io the Trustee or to inquire into the expediency or propriety of, or the authority of the
Trustee to enter into and consuromate, any transaction.

U. Documents. The Trustee may execute and deliver any deeds, conveyances,
assignments, leases, contracts, stock or security transfer powers, or any other written instrument
of any character appropriate to any of the powers or duties herein conferred upon the Trustee.

Vv. Powers Cumulative, Except as herein otherwise provided, the powers conferred
upon the Trustee shall not be construed as a limitation of any muthority conferred by law, but as
in addition thereto.

ARTICLE VIL
Definitions and General Provisions

A. Statuory References. All statutory references include subsequent amendments
and cormesponding orovisions of any subsequently enacted laws.

BR. Precedence of Trust. This trust shali take precedence over any existing law or
statute concerming imcapacitated persons or their property, and this trust shall continue in fill

-[3-

 
Case 5:18-cv-00088-JKP Document 44 Filed 02/18/20 Page 24 of 26

force and effect until terminated or revoked as provided herein, notwithstanding the appointment
ofa guardian of the estate of the Beneficiary.

f. Binding Effect. This trust agreement shell extend to and be binding upon the
heirs, executors, administrators, legal representatives, and successors of the parties,

BD. Consideration of Reauests of the Beneficiary or Levai Guardian. The Trustee shall
confer with the Beneficiary, or the Beneficiary’s legal puardian or other legal representative if
the Beneficiary is an incapacitated person, from time to time concerning the needs of the
Beneficiary and shall consider (but shall not be bound by} the requests of the Beneficiary or the
Beneiiciary’s legal guardian or other legal representative, es the case may be, concerning the
administration of the trust, including, but not limited to, the investment and distribution of the
trust assets,

E. - Inesetion of Trust. This wust shall become effective upon (1} the eniry of the
decree to which this trust agreement is attached, (2) the transfer of any portion of the property
described on Schedule A to the Trustee, and (3) the Trustee’s acceptance of the trust which shalfi
be evidenced by the signature below of the appropriate officer of the Trustee.

SIGNED this day of . 2020.

 

JUDGE PRESIDING

Capital First Trust Company, Trustee, accepts the trust created by this Trast Agreement, and

covenants to faithfully discharge all duties of the Trustee hereunder.
CAPITAL FIRST TRUST COMPANY

By:
Name: Chris Foregger
its: = Trust Officer

 

14.

 
Case 5:18-cv-00088-JKP Document 44 Filed 02/18/20 Page 25 of 26

STATE OF WISCONSIN §

§
COUNTY OF MILWAUKEE §

BEFORE ME, the undersigned authority, on this day personally appeared CHRIS
FOREGGER, mown to me to be the person and officer whose name is subscribed to the foregoing
instrament and acknowledged tc me that the same was the act of the said CAPITAL FIRST TRUST
COMPANY and that he executed the same as the act of CAPITAL FIRST TRUST COMPANY for
the purposes and consideration therein expressed and in the capacity therein stated.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this day of
4 2020.

 

Notary Public in and for the State of Wisconsin
[SEAL]

-15-

 
Case 5:18-cv-00088-JKP Document 44 Filed 02/18/20 Page 26 of 26

SCHEDULE A
TO THE
DUCKHEE LEE SPECIAL NEEDS TRUST

Initial Assets:

The net recovery realized and payable on behalf of Duckhee Lee (after payment of attorney’s fees,
case development expenses, outstanding medical bills, pending subrogation claims and agreed
allocations to Irene Lee and Adrian Lee) as a result of the Stipulation for Compromise Settlement
and Release of Federal Tort Claims Act Claims Pursuant to 28 U.S.C. § 2677, pending In the
United States District Court for The Western District of Texas San Antonio Division; Duckhee
Lee, [rene Lee, and Adrian Lee, Individually and on Behalf of the Estate of Jungsoon Lee v. United
States of America; Civil Action No. 5:18-CV-00088-JKP. This net cash recovery is within the
meeting of Section 104(a)(2) of the Internal Revenue Code of 1986, as amended.

SCHEDULE A Solo Page
